TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00032-CR



                            Paul Joseph Stautzenberger, Appellant

                                                 v.

                                  The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
          NO. 487247, HONORABLE FRANK J. MALONEY, JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               On June 4, 1999, Paul Joseph Stautzenberger was convicted at a bench trial for

driving while his license was suspended. The court sentenced him to thirty days in jail and a $500

fine. He filed a timely motion for new trial that was overruled by operation of law. Tex. R. App.

P. 21.8(c).

               Stautzenberger filed his notice of appeal on January 11, 2006, long after the time for

perfecting appeal had expired. See Tex. R. App. P. 26.2(a)(2). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: February 2, 2006

Do Not Publish




                                               2